Citation Nr: 1712225	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  08-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date prior to February 28, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark B. Jones, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In a July 2010 decision, the Board denied an effective date prior to February 28, 2007, for the grant of service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court vacated the Board's decision and remanded the matter back to the Board.  

In February 2014, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran first filed a claim of service connection for PTSD on February 28, 2007.  

2.  The award of TDIU is based on the Veteran's service-connected PTSD.

CONCLUSION OF LAW

The criteria for an effective date prior to February 28, 2007, for the grant of service connection for PTSD and TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In this case, a March 2007 letter notified the Veteran of the evidence necessary to substantiate a claim for service connection.  The notice also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the notice was provided prior to initial adjudication of the Veteran's claims in July 2007 and October 2007 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Veteran in this case is challenging the effective date assigned following the grant of service connection for PTSD and award of TDIU.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, military personnel records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A (a)-(d). 

Pursuant to the Court's June 2013 memorandum decision, the Board remanded the case so that an attempt could be made to obtain the language of any secrecy oath that the Veteran took regarding his participation in the Edgewood testing project.  See February 2014 remand.  The AOJ attempted to obtain this information directly from the Edgewood Chemical Biological Center, but failed to receive a response.  The Veteran was notified of the AOJ's efforts.  However, the AOJ did obtain a copy of a January 2009 complaint filed by Vietnam Veterans of America (VVA) against the Central Intelligence Agency (CIA), which includes the language of the secrecy oath that most participants were required to sign.  Therefore, the Board finds that there has been substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claim has been accomplished and, therefore, appellate review of this claim may proceed without prejudicing the Veteran.  As will be explained below, resolution of this issue ultimately turns on when the Veteran filed his claim for service connection; therefore, a retroactive VA medical opinion is not needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.

II.  Law and Analysis

In this case, the RO granted a claim of service connection for PTSD that was received on February 28, 2007.  The Veteran asserts that he is entitled to an effective date of September 7, 1971, the day after he was discharged from service.  He states that because he swore an oath of secrecy regarding his participation in the Edgewood experiments, he was prevented from filing a claim with VA prior to 2006, when he received a letter from VA and the Department of Defense partially releasing him from his oath of secrecy regarding the Edgewood experiments.  He contends that because he was silenced about his participation in the Edgewood experiments, VA violated his due process rights by failing to have any process in place by which he could file a claim for disability and by denying his request for an earlier effective date.  See November 2012 Appellant's Brief.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a Veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

As noted above, the Veteran filed a claim of service connection for PTSD on February 28, 2007.  The Board has thoroughly reviewed the evidence of record prior to February 28, 2007, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for psychiatric disorder during that time.  The claims file includes correspondence dated in 2006 related to the testing of chemical and biological warfare agents during service.  However, there was no indication from the Veteran that he intended to file a claim of service connection for a psychiatric disorder, including PTSD.

The Board notes that to the extent that the Veteran may have had symptoms and sought medical treatment for PTSD prior to February 28, 2007, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006). 

Based on the foregoing, the Board finds that VA first received a formal or informal claim for PTSD on February 28, 2007.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim on February 28, 2007, is later than the date entitlement arose. 

As noted above, the Veteran contends that he was prevented from filing an earlier claim for benefits because of the secrecy oath that he signed in connection with the Edgewood experiments.  According to the complaint filed in VVA v. CIA, et. al., volunteers of the Edgewood experiments were, in most instances, required to sign a statement agreeing that they would:  

not divulge or make available any information related to U.S. Army Intelligence Center interest or participation in the [volunteer program] to any individual, nation, organization, business, association, or other group or entity, not officially authorized to receive such information.  I understand that any action contrary to the promises of this statement will render me liable to punishment under the provisions of the Uniform Code of Military Justice.

However, the Veteran's contention fails for several reasons.  First, the Veteran's diagnosis of PTSD is based on multiple stressors, including witnessing the death of J.F. (initials used to protect privacy) and experiencing ground attacks, heavy mortar fire, and rocket attacks while serving with the 571st Ordinance Company.  See March 2007 statement.  Thus, nothing prevented the Veteran from filing a claim for PTSD based on those stressors without having to divulge any information regarding the Edgewood experiments.  

Second, the Veteran appears to have divulged information regarding the Edgewood experiments despite the secrecy oath.  During the June 2007 VA examination, it was noted that the Veteran sought treatment after service, but that "he recalls being turned away because the treating provider believed his story about being an experimental subject was a fabrication."  Thus, having divulged information subject to the oath of secrecy in the past, the Board finds that the Veteran cannot now claim that it prevented him from filing a claim for benefits.  

Third, most importantly, and, in fact, dispositive to the outcome of the instant case, the governing statute in this case, 38 U.S.C.A. § 5110, merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.  It does not allow for equitable tolling, even when based on some malfeasance by the government.  Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003).  Another, more recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  In fact, the Court of Appeals for Veterans Claims recently noted that, "in Andrews, the Federal Circuit unequivocally stated: '[Section] 5110 does not contain a statute of limitations, but merely indicates when benefits may begin and provides for an earlier date under certain limited circumstances. . . . Section 5110 addresses the question of when benefits begin to accrue, not whether a veteran is entitled to benefits at all.'" Noah v. McDonald, 28 Vet.App. 120, 128 (2016) (quoting Andrews, 351  F.3d at 1138).  

Finally, the Board acknowledges that the Court's memorandum decision noted that the issue of whether the Veteran's "release from the oath in September 2006 is akin to a 'release or discharge' under 38 U.S.C. § 5110(b)(1)" was raised.  However, as defined in title 38 of the United States Code, "discharge or release" includes:

(A) retirement from the active military, naval, or air service, and (B) the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.

38 U.S.C. § 101(18).  

Based on the Board's reading of the statute, "release from the oath" is not akin to a "discharge or release" as those terms are used in section 101(18).  

The Board is sympathetic to the Veteran's contentions and is grateful for his service to our country.  However, the law is dispositive in this case.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  See Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  The Board has no discretion to award benefits in this matter.  

Accordingly, the Board concludes that February 28, 2007, is the proper effective date for the award of service connection for PTSD and the issue of entitlement to an earlier effective date must be denied.  Because entitlement to TDIU is predicated on the award for PTSD, the issue of entitlement to an earlier effective date for TDIU must also be denied.  


ORDER

Entitlement to an effective date prior to February 28, 2007, for the grant of service connection for PTSD and TDIU is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


